Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
This Office Action responds to application 16/968089 filed on 2/28/22. Claims 1-17 are pending.

Response to Amendment
Applicant’s arguments regarding amended drawings, rejection under 112(b), and obviousness type double patenting rejection are persuasive, thus, the rejections are withdrawn and claims are allowed.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The prior art of record, US 2011/0181721 A1  to Bloom et al. (hereinafter "Bloom") and US 2006/0278724 A1 to Walker et al. (hereinafter "Walker") do not disclose by processing at least the progression data, determining a curvilinear abscissa of the spatial indexing marker and a positioning of the spatial indexing marker relative to a reference line of the railway track, wherein: - points or lines of interest are identified in the constructed bitmap image, and, in a two-dimensional locating reference system 
Rather, Bloom discloses  a method of locating a railway track, carried out by a railway locating system comprising at least one linear camera pointing at the railway track and one or more odometers, the railway locating system progressing on the railway track in a direction of progression, the method comprising the following actions: - repeatedly acquiring, with the one or more odometer, progression data of the railway locating system on the railway track in the direction of progression, - repeatedly acquiring, with the linear camera pointing at the railway track, instantaneous linear optical data along an instantaneous measurement line, - by processing at least the instantaneous linear optical data, and if appropriate the progression data, constructing a bitmap image of a zone of the surface of the railway track, Walker discloses  constructing bitmap image - by processing the constructed bitmap image, identifying, in the constructed bitmap image, at least one spatial indexing marker of predetermined signature.
Accordingly, claims 1-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Allowable Subject Matter
Claims 1-17 are allowable.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    Ishii, US 2020/0152105 A1, discloses image display apparatus and image display method. 
        2.    Kwant et al., US 2018/0300564 A1, discloses method, apparatus, and system for a parametric representation of signs. 
        3.    McDevitt, US 2017/0034501 A1, discloses virtual three dimensional video creation and management system and method. 

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485